Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on ***.  Claims *** have been canceled and claims *** have been added.  Claims *** are pending.  Claims *** are withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Claims *** have been amended.  Claims *** are objected to.  (Applicant’s arguments have been considered, but are not persuasive.) or (Applicant’s arguments have been fully considered and are persuasive (or and 35 USC 102 rejection has been overcome).  However, upon further consideration, the instant claims are rejected under new grounds of rejections and thus, )  Thus, claims *** are finally rejected for reasons of record and for reasons necessitated by applicant’s amendment.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7, 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang (US 2019/0148775) in view of Yoon (US 2015/0333315).
Regarding claim 1, an energy storage device comprising: 
a first electrode and a second electrode, wherein at least one of the first electrode and the second electrode is a Si-based electrode [0138]; 
a separator between the first electrode and the second electrode; and 
an electrolyte composition; wherein said electrolyte composition comprises: 
at least one carbonate solvent, 
at least one further solvent as a co-solvent, wherein said co-solvent is selected from the group consisting of a carbonate solvent, a fluorinated aromatic compound solvent, an aromatic compound solvent, a fluorinated ester solvent, a fluorinated ether solvent, a fluorinated phosphorous-containing compound solvent and a fluorinated sulfur-containing compound solvent; 
at least one Li salt; and 
at least one electrolyte additive compound.
Regarding claim 2, the second electrode is a Si- dominant electrode [0138].
Regarding claim 5, the carbonate solvent is one or more of cyclic carbonates, linear carbonates, fluorine-containing cyclic carbonates and/or fluorine-containing linear carbonates.
Regarding claim 7, the carbonate solvent is  ethylene carbonate (EC) [0133].
Regarding claim 8, said co-solvent is 1,1,2,2- tetrafluoroethyl 2,2,3,3-tetrafluoropropyl ether (TTE) [0133].
Regarding claim 1, Zhang does not disclose the electrolyte additive as claimed.  Yoon teaches to contribute to the formation of a stable SEI layer or a film on a surface of an electrode to improve stability of a lithium battery, the electrolyte may further include an additive, for example, tris(trimethylsilyl)phosphate (TMSP) [0092].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add tris(trimethylsilyl)phosphate (TMSP) to the electrolyte of Zhang, as taught by Yoon, for the benefit of forming a stable SEI layer or a film on a surface of an electrode.

Claims 1, 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Neill (Us 2015/0214577) in view of Yoon (US 2015/0333315).
Regarding claim 1, an energy storage device comprising: 
a first electrode and a second electrode, wherein at least one of the first electrode and the second electrode is a Si-based electrode; 
a separator between the first electrode and the second electrode; and 
an electrolyte composition; wherein said electrolyte composition comprises: 
at least one carbonate solvent, 
at least one further solvent as a co-solvent, wherein said co-solvent is selected from the group consisting of a carbonate solvent, a fluorinated aromatic compound solvent, an aromatic compound solvent, a fluorinated ester solvent, a fluorinated ether solvent, a fluorinated phosphorous-containing compound solvent and a fluorinated sulfur-containing compound solvent; 
at least one Li salt; and 
at least one electrolyte additive compound.
Regarding claim 6, said electrolyte composition comprises at least two further solvents as co-solvents, wherein said further solvents are selected from the group consisting of one or more carbonate solvents, fluorinated aromatic compound solvents, aromatic compound solvents, fluorinated ester solvents, fluorinated ether solvents, fluorinated phosphorous-containing compound solvents and/or fluorinated sulfur-containing compound solvents.  Refer to Table 1, Example 27.
Regarding claim 1, O’Neill does not disclose the electrolyte additive as claimed.  Yoon teaches to contribute to the formation of a stable SEI layer or a film on a surface of an electrode to improve stability of a lithium battery, the electrolyte may further include an additive, for example, tris(trimethylsilyl)phosphate (TMSP) [0092].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add tris(trimethylsilyl)phosphate (TMSP) to the electrolyte of O’Neill, as taught by Yoon, for the benefit of forming a stable SEI layer or a film on a surface of an electrode.

Response to Arguments
Arguments filed 5/5/2022 are moot in view of the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724